
	

114 S1970 IS: Raising Enrollment with a Government Initiated System for Timely Electoral Registration (REGISTER) Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1970
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To establish national procedures for automatic voter registration for elections for Federal office.
	
	
		1.Short title
 This Act may be cited as the Raising Enrollment with a Government Initiated System for Timely Electoral Registration (REGISTER) Act of 2015.
		2.Transmission of information to State or local election officials
			(a)Designation of source agencies
 (1)In generalEach State shall designate agencies for purposes of providing source information for voter registration for elections for Federal office under this Act (in this Act referred to as a source agency).
				(2)Source agency
 (A)In generalSource agencies designated under paragraph (1) shall include the following:
 (i)The State motor vehicle authority. (ii)Any office in the State designated as a voter registration agency pursuant to section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)).
 (B)Designation of additional agenciesIn addition to the agencies described in subparagraph (A), a State may designate as a source agency an agency that collects (as of the date of enactment of this Act) information necessary to determine eligibility to vote in an election for Federal office.
					(b)Required transfer of information to election officials
 (1)In generalNot less frequently than every 14 days, subject to paragraph (2), a source agency shall transfer electronically to State or local election officials certain basic information collected since the preceding transfer of information under this subsection with respect to individuals. Such information shall be transferred in a format that can be reviewed by those officials and translated and uploaded onto the computerized statewide voter registration database.
 (2)Daily transfer during 14 days preceding voter registration deadline for general electionDuring the 14-day period preceding the voter registration deadline for a general election, a source agency shall transfer such information under paragraph (1) not less frequently than on a daily basis.
 (c)Notification of individualsA source agency shall, with respect to any individual disclosing information to the agency that may be relied upon to determine eligibility to register to vote in elections for Federal office—
 (1)notify the individual that such information will be transferred in accordance with subsection (b); and
 (2)provide the individual the opportunity to opt out of automatic voter registration.
				3.Administration of voter registration
			(a)Registration of eligible voters not previously registered
 (1)In generalIf the information transferred under section 2(b) reflects an individual not included on the voter registration list, and if the appropriate election official determines that the individual meets the qualifications to vote in an election for Federal office and is not otherwise ineligible to vote in such an election (or has not elected to opt out of automatic voter registration pursuant to section 2(c)(2)), the State shall ensure that the eligible voter is registered to vote in accordance with this subsection and is added to the voter registration list.
 (2)NotificationIf State or local election officials determine, in accordance with paragraph (1), that an individual is an eligible voter, State election officials shall—
 (A)notify the individual in writing that they have been registered to vote; and
 (B)inform the individual of the process to adopt a political party affiliation. (b)Updating of information of registered votersIf the information transferred under section 2(b) reflects an individual already included on the voter registration list, and if the information reliably indicates a more recent change to the name or address of the individual, the State shall ensure that the records of the individual on the voter registration list are updated accordingly.
 (c)Nothing precluding registrationNothing in this section shall preclude a person who has previously declined voter registration from subsequently registering.
 (d)No impact on application of NVRAEach State shall maintain all obligations applicable as of the date of enactment of this Act to register voters upon receipt of a valid voter registration application through means provided by the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).
			4.Voter registration requirements
 (a)Nothing in this Act shall be construed to amend the substantive qualifications of a voter in a State.
 (b)Nothing in this Act shall be construed to interfere with the authority or obligation of any election official, under State or Federal law, to—
 (1)determine whether an individual is eligible to vote; or (2)conduct regular, nondiscriminatory list maintenance designed to ensure that individuals who are not eligible to vote are not reflected as voters on the statewide voter registration list in accordance with the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).
 5.Protections against liability of individualsNotwithstanding any other provision of law, any individual who is not eligible to vote and who becomes registered to vote under this Act shall not be found on that basis to have made a false claim to citizenship or to have committed an act involving moral turpitude under Federal law, unless such individual affirmatively asserts that he or she is a United States citizen by signing a document that so states after the date of enactment of this Act.
		6.Privacy and security standards
 (a)Privacy and security policyThe State shall publish and enforce a privacy and security policy specifying each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each such class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy and security of the information on the list. Such policy shall include security safeguards to protect personal information in the data transfer process. This policy shall—
 (1)prohibit public disclosure of certain voter information, including the source of a voter’s registration and any information not necessary to voter registration;
 (2)protect against public disclosure of Social Security numbers and digits, driver’s license numbers, and signatures;
 (3)prohibit public disclosure of an individual’s decision not to register to vote; (4)prohibit agencies from transmitting to election officials information other than that required for voter registration or specified information relevant to the administration of elections, including language preference and demographic information; and
 (5)prohibit the disclosure of information relating to persons in categories designated confidential by Federal or State law.
 (b)No unauthorized accessThe State shall establish polices and enforcement procedures to prevent unauthorized access to the statewide voter registration database and to any list provided by a source agency or list maintenance source.
 (c)Inter-Agency transfersThe State shall establish policies and enforcement procedures to maintain security during inter-agency transfers of information required or permitted under this Act. Each source agency participating in such inter-agency transfers of information shall facilitate and comply with such policies. Nothing in this subsection shall prevent a source agency from establishing and enforcing additional security measures to protect the confidentiality and integrity of inter-agency data transfers.
 (d)Records retentionThe State shall, as provided in this subsection, establish standards and procedures to maintain all election records required for purposes of this Act, including for the purpose of determining the eligibility of individuals casting provisional ballots. Records for voters who have been retained on the statewide voter registration database but identified as ineligible to vote within the State, or removed from the statewide voter registration list due to ineligibility, shall be maintained and kept available until at least the date of the second general election for Federal office that occurs after the date that the voter was identified as ineligible.
			7.Protections against misuse of information
 (a)Restriction on use of registration recordsNo person acting under color of law may use the statewide voter registration list to attempt to determine the citizenship status of any individual for any purpose other than voter registration, election administration, or the enforcement of laws against election crimes.
 (b)Restriction on use of informationNo information relating to an individual’s absence from the statewide voter registration list or an individual’s declination to supply information for voter registration purposes at a source may be disclosed to the public, or used for any purpose other than voter registration, election administration, or the enforcement of laws against election crimes.
 (c)NondiscriminationNo person acting under color of law may discriminate against any individual on the basis of the individual’s absence from the statewide voter registration list, the information supplied by the individual for voter registration purposes at a source, or the individual’s declination to supply such information, except as required to administer elections or enforce election laws.
			8.Special procedures relating to transition
 (a)Initial notificationNot later than 180 days following the date of enactment of this Act, each State shall mail information regarding automatic voter registration, including the process to opt out of automatic voter registration, to any individual in the State who has provided information necessary to determine eligibility to vote in an election for Federal office to a designated source agency within the 2 years preceding such date of enactment and who is not already registered to vote in the State.
 (b)Opportunity To opt outAny individual receiving such information shall have 21 calendar days to opt out of automatic voter registration under this Act.
 (c)Automatic registrationIf the State does not receive an opt-out notification from an individual by the end of such 21-day period, the individual shall be registered to vote in the State.
